Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146655                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MATTHEW TATARIAN, MICHAEL KELLY,                                                                       David F. Viviano,
  GREGORY TATARIAN, DETROIT LEASING,                                                                                 Justices
  INC., and BIMINI PROPERTIES II, INC.,
              Plaintiffs-Appellants,
  v                                                                SC: 146655
                                                                   COA: 309819
                                                                   Wayne CC: 10-012139-CZ
  CITY OF DETROIT,
            Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 27, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2013
           t0617
                                                                              Clerk